UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: February 28 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund:(1) AMERICAN TRUST ALLEGIANCE FUND Period: JULY 1, 2006 - JUNE 30, 2007 Company Name Meeting Date CUSIP(2) Ticker (2) SATYAM COMPUTER 8/21/06 804098101 SAY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. APPROVAL OF AUDITED BALANCE SHEET, AUDITED PROFIT AND LOSS ACCOUNT, AUDITORS REPORT AND DIRECTORS REPORT ISSUER FOR FOR 2. APPROVE TO DECLARE FINAL DIVIDEND ON EQUITY SHARES ISSUER FOR FOR 3. APPROVE REAPPOINTMENT OF VINOD K. DHAM AS DIRECTOR ISSUER FOR FOR 4. APPROVE TO APPOINT PRICE WATERHOUSE AS AUDITORS ISSUER FOR FOR 5. APPROVE TO APPOINT PROF. RAMMOHAN RAO MENDU AS DIRECTOR ISSUER FOR FOR S6. APPROVE TO APPOINT MR. RAM MOHAN RAO MYNAMPATI AS DIRECTOR ISSUER FOR FOR S7. APPROVE PAYMENT OF RENUMERATION FOR PROF. PALEPU, NON -EXECUTIVE DIRECTOR ISSUER FOR FOR 8. APPROVE INCREASE OF AUTHORIZED SHARE CAPITAL AND ALTERATION OF MEMORANDUM OF ASSOCIATION ISSUER FOR FOR 9. APPROVE ISSUANCE AND ALLOTMENT OF BONUS SHARES ISSUER FOR FOR S10. APPROVE ISSUE, OFFER AND ALLOT TO PERMANENT EMPLOYEES AND DIRECTORS RESTRICTED STOCK UNITS ISSUER FOR FOR 11. APPROVE ISSUE, OFFER, AND ALLOT PERMANENT EMPLOYEES AND DIRECTORS OF SUBSIDIARY COMPANIES WHETER IN INDIA OR OVERSEAS RESTRICTED STOCK UNITS ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) NETWORK APPLIANCE 8/31/06 64120L104 NTAP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTOR ISSUER FOR 01. DANIEL J. WARMENHOVEN FOR 02. DONALD T. VALENTINE FOR 03. JEFFREY R. ALLEN FOR 04. CAROL A. BARTZ FOR 05. ALAN L. EARHART FOR 06. EDWARD KOZEL FOR 07. MARK LEALIE FOR 08. NICHOLAS G. MOORE FOR 09. GEORGE T. SHAHEEN FOR 10. ROBERT T. WALL FOR FOR 2. APPROVE AMENDED 1 ISSUER FOR FOR 3. APPROVE AMENDED 1 AUTOMOATIC OPTION GRANT PROGRAM OPTION TO PURCHASE FROM 15, 000 TO 20, 000 SHARES ISSUER FOR FOR 4. APPROVEA 16,000, OF COMMON STOCKFOR ISSUANCE UNDER THE EMPLOYEE'S STOCK OPTION PURCHASE PLAN ISSUER FOR FOR 5. APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) NIKE, INC. 9/18/06 654106103 NKE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTOR ISSUER FOR 01. JILL K. CONWAY FOR 02. ALAN B. GRAF, JR. FOR 03. JEANNE P. JACKSON AGAINST AGAINST 2. SHAREHOLDERS PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS SHAREHOLDER FOR FOR 3. RATIFICATION OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) GENERAL MILLS, INC 9/25/06 370334104 GIS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTOR ISSUER FOR 01.PAUL DANOS FOR 02. WILLIAM T. ESREY FOR 03. RAYMOND V. GILMARTIN FOR 04. JUDITH RICHARDS HOPE FOR 05. HEIDI G. MILLER FOR 06. H. OCHOA-BRILLEMBOURGH FOR 07. STEVE ODLAND FOR 08. MICHAEL D. ROSE FOR 09. ROBERT L. RYAN FOR 10. STEPHEN W. SANGER FOR 11. A. MICHAEL SPENCE FOR 12. DOROTHY A. TERRELL FOR FOR 2. RATIFY KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. ADOPT 2-EMPLOYEE DIRECTORS ISSUER AGAINST AGAINST 4. PROPOSAL ON LABELING OF GENETICALLY ENGINEERED FOOD PRODUCTS SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) FEDEX CORPORATION 9/25/06 31428X106 FDX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTOR ISSUER FOR 01. JAMES L. BARKSDALE FOR 02. AUGUST A. BUSCH IV FOR 03. JOHN A. EDWARDSON FOR 04. JUDITH L. ESTRIN FOR 05. J. KENNETH GLASS FOR 06. PHILIP GREER FOR 07. J.R. HYDE, III FOR 08. SHIRLEY A. JACKSON FOR 09. STEVEN R. LOGANGER FOR 10. CHARLES T. MANATT FOR 11. FREDERICK W. SMITH FOR 12. JOSHUA I. SMITH FOR 13. PAUL S. WALSH FOR 14. PETER S. WILLMOTT FOR FOR 2. APPROVE AMENDMENTS TO ELIMINATE SUPERMAJORITY VOTING ISSUER FOR FOR 3. RATIFICATION OF INDEPENDENT AUDITOR ISSUER FOR AGAINST 4. PROPOSAL REGARDING GLOBAL WARMING REPORT SHAREHOLDER AGAINST AGAINST 5. MAJORITY VOTING FOR DIRECTOR ELECTIONS SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) PAYCHEX, INC. 10/5/06 704326107 PAYX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTOR ISSUER FOR 1A B. THOMAS GOLISANO FOR 1B. DAVID J.S. FLASCHEN FOR 1C. PHILLIP HORSLEY FOR 1D. GRANT M. INMAN FOR 1E. PAMELA A. JOSEPH FOR 1F. JONATHAN J. JUDGE FOR 1G. JOSEPH M. TUCCI Company Name Meeting Date CUSIP(2) Ticker (2) INFOSYS 11/07/06 456788108 INFY TECHNOLOGIES LIMITED Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1A. AUTHORIZE BOARD TO SPONSOR ISSUER AN ISSUE OF AMERICAN DEPOSITARY SHARES AGAINST EXISTING EQUITY SHARES FOR FOR 1B. AUTHORIZE ISSUE ISSUER DEPOSITARY RECEIPTS FOR FOR 1C. AUTHORIZE EARLIER ISSUER RESOLUTIONS FOR FOR 1D. AUTHORIZE UNDERWRITERS TO ISSUER DETERMINE PRICE OF SPONSORED ADS OFFERINGS FOR FOR 1E. AUTHORIZE BOARD TO ISSUER DETERMINE TERMS AND CONDITIONS FOR FOR 1F. AUTHORIZE BOARD TO DELEGATE ISSUER ITS POWERS Company Name Meeting Date CUSIP(2) Ticker (2) SYSCO CORP 11/10/06 871829107 SYY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTOR ISSUER FOR 01. JONATHAN GOLDEN FOR 02. JOSEPH A. HAFNER FOR 03. NANCY S. NEWCOMB FOR 04. RICHARD J. SCHNIEDERS FOR 05. MANUEL A. FERNANDEZ FOR FOR 2. RATIFY ERNST&YOUNG LLP AS ISSUER INDEPENDENT AUDITORS AGAINST AGAINST 3. PROPOSAL TO IMPLEMENT SHAREHOLDER A MAJORITY VOTE POLICY Company Name Meeting Date CUSIP(2) Ticker (2) MICROSOFT 11/14/06 594918104 MSFT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTOR ISSUER FOR 1A. WILLIAM H. GATES, III FOR 1B. STEVEN A. BALLMER FOR 1C. JAMES I. CASH, JR FOR 1D. DINA DUBLON FOR 1E. RAYMOND V. GILMARTIN FOR 1F. DAVID F. MARQUARDT FOR 1G. CHARLES H. NOSKI FOR 1H. HELMUT PANKE FOR 1I. JON A. SHIRLEY FOR FOR 2. RATIFY DELOITTE&TOUCHE LLP ISSUER INDEPENDENT AUDITOR AGAINST AGAINST 3. RESTRICTION ON SELLING SHAREHOLDER PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS AGAINST AGAINST 4. PROPOSAL FOR SEXUAL SHAREHOLDER ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY AGAINST AGAINST 5. PROPOSAL FOR HIRING PROXY SHAREHOLDER ADVISOR Company Name Meeting Date CUSIP(2) Ticker (2) HYPERION SOLUTIONS 11/15/06 44914M104 HYSL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. NANCI CALDWELL FOR 02. JEFFREY RODEK FOR 03. MAYNARD WEBB FOR FOR 2. APPROVE 2004 EQUITY ISSUER INCENTIVE PLAN FOR FOR 3. RATIFY PRICEWATERHOUSE ISSUER COOPERS AS INDEPENDENT AUDITOR Company Name Meeting Date CUSIP(2) Ticker (2) CISCO SYSTEMS 11/15/06 17275R102 CSCO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTOR ISSUER FOR 01. CAROL A. BARTZ FOR 02. M.MICHELE BURNS FOR 03. MICHAEL D, CAPELLAS FOR 04. LARRY R. CARTER FOR 05. JOHN T. CHAMBERS FOR 06. DR. JOHN L. HENNESSY FOR 07. RICHARD M. KOVACEVICH FOR 08. RODERICK C. MCGEARY FOR 08. JAMES C. MORGAN FOR 09. STEVEN M. WEST FOR 10. JERRY YANG FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT AUDITORS AGAINST AGAINST 3. ADOPT POLICY FUTURE EQUITY SHAREHOLDER COMPENSATION GRANTS TO SENIOR EXECUTIVES BE SHARES OF STOCK THAT REQUIRE ACHIEVEMENT OF PERFORMANCE GOALS AS A PREREQUISITE TO VESTING AGAINST AGAINST 4. COMPENSATION COMMITTEE SHAREHOLDER REVIEW EXECUTIVE COMPENSATION POLICY AGAINST AGAINST 5. REPORT ON COMPANY HUMAN SHAREHOLDER RIGHTS POLICY Company Name Meeting Date CUSIP(2) Ticker (2) MICROS SYSTEMS 11/17/06 594901100 MCRS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1.DIRECTORS ISSUER FOR 01. A.L. GIANNOPOULOS FOR 02. LOUIS M. BROWN FOR 03. B.GARY DANDO FOR 04. JOHN G. PUENTE FOR 05. DWIGHT S. TAYLOR FOR 06. WILLIAM S. WATSON FOR FOR 2. APPOINT PRICEWATERHOUSE ISSUER COOPERS LLPAS INDEPENDENT AUDITORS FOR FOR 3. APPROVE AMENDMENT TO ISSUER 1991 STOCK OPTION PLAN EXTENSION UNTIL DEC.31, 2010 FOR FOR 4. APPROVE AMENDENT TO ISSUER 1991 STOCK OPTION PLAN TO AUTHORIZE ISSUANCE OF ADDITIONAL 600, Company Name Meeting Date CUSIP(2) Ticker (2) JACOBS ENGINEERING 1/25/07 469814107 JEC GROUP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. ROBERT C. DAVIDSON FOR 02. EDWARD V. FRITZKY FOR 03. ROBERT B. GWYN FOR 04. BENJAMIN F. MONTOYA FOR FOR 2. APPROVE AMENDMENT TO ISSUER INCREASE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK TO FOR FOR 3. APPROVE AMENDMENT THAT ANY ISSUER DIRECTOR ELECTED TO FILL VACANCY OR NEWLY CREATED DIRECTORSHIP SHALL STAND FOR ELECTION AT THE NEXT ANNUAL MEETING OF SHAREHOLDERS FOR FOR 4. APPROVE ERNST&YOUNG AS ISSUER AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) EMERSON ELECTRIC 2/6/07 291011104 EMR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTOR ISSUER FOR 01.C. FERNANDEZ G. FOR 02. W.J. GALVIN FOR 03. R.L. RIDGWAY FOR 04. R.L. STEPHENSON FOR FOR 2. RATIFY KPMG LLP AS PUBLIC ISSUER ACCOUNTING FIRM Company Name Meeting Date CUSIP(2) Ticker (2) QUALCOMM, INC 3/13/07 747525103 QCOM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. BARBARA T. ALEXANDER FOR 02. RAYMOND V. DITTAMORE FOR 03. IRWIN MARK JACOBS FOR O4. SHERRY LANSING FOR 05. PETER M. SACERDOTE FOR 06. MARC I. STERN FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) WM. WRIGLEY JR. 3/14/07 982526105 WWY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. THOMAS A. KNOWLTON FOR 02. STEVEN B. SAMPLE FOR 03. ALEX SHUMATE FOR 04. WILLIAM D. PEREZ FOR FOR 2. ADOPT MAJORITY VOTING FOR ELECTIONS OF DIRECTORS ISSUER FOR FOR 3. RATIFY ERNST & YOUNG AS ISSUER INDEPENDENT AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) GOLDMAN SACHS 3/27/07 38141G104 GS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTOR ISSUER FOR 01. LLOYD C. BLANKFEIN FOR 02. LORD BROWNE OF MADINGLEY FOR 03. JOHN H. BRYAN FOR 04. GARY D. COHN FOR 05. CLAES DAHLBACK FOR 06. STEPHEN FREIDMAN FOR 07. WILLIAM W. GEORGE FOR 08. RAJAT K. GUPTA FOR 09. JAMES A. JOHNSON FOR 10. LOIS D. JULIBER FOR 11. EDWRAD M. LIDDY FOR 12. RUTH J. SIMMONS FOR 13.JON WINKELRIED FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPERS AS INDEPENDENT AUDITORS AGAINST AGAINST 3. REPORT ON CHARITABLE SHAREHOLDER CONTRIBUTIONS AGAINST AGAINST 4. REPORT ON SUSTAINABILITY SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) KLA-TENCOR CORP 3/29/07 482480100 KLAC FOR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. H. RAYMOND BINGHAM FOR 02. ROBERT T. BOND FOR 03. DAVID C. WANG FOR 04. ROBERT M. CALDERONI FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPERS AS AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) SCHLUMBERGER 4/11/07 806857108 SLB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. P. CAMUS FOR 02. J.S. GORELICK FOR 03. A. GOULD FOR 04. T. ISAAC FOR 05. N.KUDRYAVTSEV FOR 06. A. LAJOUS FOR 07. M.E. MARKS FOR 08. D. PRIMAT FOR 09. L.R. REIF FOR 10. T.I. SANDVOLD FOR 11. N. SEYDOUX FOR 12. L.G. STUNTZ FOR 13. R. TALWAR FOR FOR 2. ADOPT AND APPROVE ISSUER FINANCIALS AND DIVIDENDS FOR FOR 3. RATIFY PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) BP P.L.C. 4/12/07 055622104 BP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. RECEIVE DIRECTORS ANNUAL ISSUER REPORT AND ACCOUNTS FOR FOR 2. APPROVE DIRECTORS RENUMERATION REPORT ISSUER FOR FOR 3. DIRECTORS ISSUER FOR DR. D.C. ALLEN FOR 02. LORD BROWNE FOR 03. MR. A BURGMANS FOR 04. SIR WILLIAM CASTELL FOR 05. MR. I. C. CONN FOR 06. MR. E. B. DAVIS, JR. FOR 07. MR. D.J. FLINT FOR 08. DR. B.E. GROTE FOR 09. DR. A. B. HAYWARD FOR 10. MR. A G. INGLIS FOR 11. DR. D.S. JULIUS FOR 12. SIR TOM MCKILLOP FOR 13. MR. J.A. MANZONI FOR 14. DR. W.E. MASSEY FOR 15. SIR IAN PROSSER FOR 16. MR. P.D. SUTHERLAND FOR FOR 19. RATIFY ERNST&YOUNG LLP ISSUER AS INDEPENDENT AUDITORS FOR FOR 20. LIMITED AUTHORITY TO MAKE ISSUER POLITICAL DONATIONS AND INCUR POLITICAL EXPENDITURE FOR FOR 21. AUTHORIZE USE OF ELECTRONIC ISSUER COMMUNICATIONS FOR FOR S22. SPECIAL RESOLUTION: LIMITED ISSUER AUTHORITY FOR PURCHASE OF ITS OWN SHARES BY COMPANY FOR FOR 23. AUTHORITY TO ALLOT SHARES ISSUER UP TO A SPECIFIED AMOUNT FOR FOR S24. SPECIAL RESOLUTION: ALLOT ISSUER LIMITED NUMBER OF SHARES FOR FOR CASH FREE OF PRE-EMPTION RIGHTS Company Name Meeting Date CUSIP(2) Ticker (2) CITIGROUP, INC 4/17/07 172967101 C Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 1A. C. MICHAEL ARMSTRONG FOR 1B. ALAIN J.P. BELDA FOR 1C. GEORGE DAVID FOR 1D. KENNETH T. DERR FOR 1E. JOHN M. DEUTCH FOR 1F. ROBERTO HERDANDEZ RAMIREZ FOR 1G. KLAUS KLEINFELD FOR 1H. ANDREW N. LIVERIS FOR 1I. ANNE MULCAHY FOR 1J. RICHARD D. PARSONS FOR 1K. CHARLES PRINCE FOR 1L. JUDITH RODIN FOR 1M. ROBERT E. RUBIN FOR 1N. FRANKLIN A. THOMAS FOR FOR 2. RATIFY KPMG LLP AS ISSUER INDEPENDENT AUDITORS AGAINST AGAINST 3. REPORT ON PRIOR GOVERNMENTAL SHAREHOLDER SERVICE OF CERTAIN INDIVIDUALS AGAINST AGAINST 4. REPORT ON POLITICAL SHAREHOLDER CONTRIBUTIONS AGAINST AGAINST 5. REPORT ON CHARITABLE SHAREHOLDER CONTRIBUTIONS AGAINST AGAINST 6. ADVISORY RESOLUTION TO SHAREHOLDER RATIFY EXECUTIVE COMPENSATION AGAINST AGAINST 7. PROPOSAL TO LIMIT CEO SHAREHOLDER COMPENSATION AGAINST AGAINST 8. PROPOSAL THAT CHAIRMAN OF SHAREHOLDER THE BOARD HAVE NO MANAGEMENT DUTIES, TITLES OR RESPONSIBILITIES AGAINST AGAINST 9. STOCK OPTIONS BE SUBJECT SHAREHOLDER TO A 5 YEAR SALE RESTRICTION AGAINST AGAINST 10. CUMULATIVE VOTING SHAREHOLDER AGAINST AGAINST 11. PROPOSAL FOR SHAREHOLDERS SHAREHOLDER TO CALL SPECIAL MEETINGS Company Name Meeting Date CUSIP(2) Ticker (2) THE HERSHEY COMPANY 4/17/07 427866108 HSY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. J.A. BOSCIA FOR 02. R.H. CAMPBELL FOR 03. R.F. CAVANAUGH FOR 04. G.P. COUGHLAN FOR 05. H. EDELMAN FOR 06. B.G. HILL FOR 07. A.F. KELLY, JR. FOR 08. R.H. LENNY FOR 09. M.J. MCDONALD FOR 10. M.J.TOULANTIS FOR FOR 2. RATIFY KPMG LLP AS ISSUER INDEPENDENT AUDITORS FOR FOR 3.APPROVE EQUITY AND INCENTIVE ISSUER COMPENSATION PLAN Company Name Meeting Date CUSIP(2) Ticker (2) STATE STREET CORP 4/18/07 857477103 STT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. T. ALBRIGHT FOR 02. K. BURNES FOR 03. P. COYM FOR 04. N.DAREHSHORI FOR 05. A. FAWCETT FOR 06. A. GOLDSTEIN FOR 07. D. GRUBER FOR 08. L. HILL FOR 09. C. LAMANTIA FOR 10. R. LOGUE FOR 11. M.MISKOVIC FOR 12. R. SERGEL FOR 13. R. SKATES FOR 14. G. SUMME FOR 15. D. WALSH FOR 16. R. WEISSMAN FOR FOR 2. INCREASE SHARES OF COMMON ISSUER STOCK 500,000,,000,000 FOR FOR 3. RATIFY ERNST&YOUNGLLP ISSUER AS INDEPENDENT AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) TEXAS INSTRUMENTS 4/19/07 882508104 TXN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1.DIRECTORS ISSUER FOR 01. J.R. ADAMS FOR 02. D.L. BOREN FOR 03. D.A. CARP FOR 04. C.S. COX FOR 05. D.R. GOODE FOR 06. P.H. PATSLEY FOR 07.W.R. SANDERS FOR 08. R.J. SIMMONS FOR 09. R.K. TEMPLETON FOR 10. C.T. WHITMAN FOR FOR 2. RATIFY ERNST&YOUNG LLP AS ISSUER INDEPENDENT AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) MARSHALL&ILSLEY 4/24/07 571834100 MI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. JON F. CHAIT FOR 02. DENNIS J. KUESTER FOR 03. DAVID J. LUBAR FOR 04. SAN W. ORR, JR FOR 05. DEBRA S. WALLER FOR 06. GEORGE E. WARDEBERG FOR FOR 2. APPROVE AMENDMENT TO ISSUER DECLASSIFY BOARD FOR FOR 3. APPROVE CORP ANNUAL ISSUER EXECUTIVE INCENTIVE COMPENSATION PLAN FOR FOR 4. RATIFY DELOITTE & TOUCHE LLP ISSUER AS INDEPENDENT AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) BALL CORPORATION 4/25/07 058498106 BLL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. HANNO C. FIEDLER FOR 02. JOHN F. LEHMAN FOR 03. GEORGIA R. NELSON FOR 04. ERIK H. VAN DER KAAY FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) CHEVRON CORP 4/25/07 166764100 CVX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 1A. S.H. ARMACOST FOR 1B. L.F. DEILY FOR 1C. R.E. DENHAM FOR 1D. R.J. EATON FOR 1E. S. GINN FOR 1F. F.G. JENIFER FOR 1G. S. NUNN FOR 1H. D.J. O'REILLY FOR 1I. D.B. RICE FOR 1J. P.J. ROBERTSON FOR 1K. K.W. SHARER FOR 1L. C.R. SHOEMATE FOR 1M. R.D.SUGAR FOR 1N. C. WARE FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT AUDITORS AGAINST AGAINST 3. REPORT ON HUMAN RIGHTS SHAREHOLDER AGAINST AGAINST 4. REPORT ON HUMAN RIGHTS SHAREHOLDER AGAINST AGAINST 5. GOALS AND REPORTS ON SHAREHOLDER GREENHOUSE GAS EMISSIONS AGAINST AGAINST 6. ADOPT AN ANIMAL WELFARE SHAREHOLDER POLICY AGAINST AGAINST 7. AMEND BYLAWS TO SEPARATE SHAREHOLDER THE CEO/CHAIRMAN POSITIONS AGAINST AGAINST 8. AMEND BYLAWS REGARDING SHAREHOLDER THE SHAREHOLDERS RIGHTS PLAN POLICY AGAINST AGAINST 9. REPORT ON HOST COUNTRY SHAREHOLDER ENVIRONMENTAL LAWS Company Name Meeting Date CUSIP(2) Ticker (2) INTERNATIONAL BUSINESS MACHINES 4/26/07 4592000101 IBM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. C. BLACK FOR 02. K.I. CHENAULT FOR 03. J. DORMANN FOR 04. M.L. ESKEW FOR 05. S.A. JACKSON FOR 06. M.MAKIHARA FOR 07. L.A. NOTO FOR 08. J.W. OWENS FOR 09. S.J. PALMISANO FOR 10. J.E. SPERO FOR 11. S. TAUREL FOR 12. L.H. ZAMBRANO FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT AUDITORS FOR FOR 3. ELIMINATE STATUTORY SUPER- ISSUER MAJORITY VOTING- MERGER OR CONSOLIDATION FOR FOR 4. ELIMINATE STATUTORY SUPER - ISSUER MAJORITY VOTING - DISPOSITION OF THE ASSETS OUTSIDE ORDINARY BUSINESS FOR FOR 5. ELIMINATE STATUTORY SUPER - ISSUER MAJORITY VOTING - EXCHANGE SHARES OF THE CORPORATION FOR FOR 6. ELIMINATE STATUTORY SUPER - ISSUER MAJORITY VOTING - AUTHORIZE THE DISSOLUTION OF THE CORP AGAINST AGAINST 7. CUMULATIVE VOTING SHAREHOLDER AGAINST AGAINST 8. PENSION AND RETIREMENT SHAREHOLDER MEDICAL AGAINST AGAINST 9. EXECUTIVE COMPENSATION SHAREHOLDER AGAINST AGAINST 10. OFFSHORING SHAREHOLDER AGAINST AGAINST 11. MAJORITY VOTING SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) SUNCOR ENERGY 4/26/07 867229106 SU Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. MEL E. BENSON FOR 02. BRIAN A. CANFIELD FOR 03. BRYAN P. DAVIES FOR 04. BRIAN A. FELESKY FOR 05. JOHN T. FERGUSON FOR 06. W. DOUGLAS FORD FOR 07. RICHARD L. GEORGE FOR 08. JOHN R. HUFF FOR 09. M. ANN MCCAIG FOR 10. MICHAEL W. O'BRIEN FOR 11. EIRA M. THOMAS FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT AUDITORS FOR FOR 3. APPROVE EQUITY COMPENSATION ISSUER PLANS FOR FOR 4. APPROVE STOCK OPTIONS ISSUER FOR FOR 5. AMENDMENT OF BYLAWS ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) CORNING INCORP 4/26/07 219350105 GLW Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. ROBERT F. CUMMINGS, JR FOR 02. EUGENE C. SIT FOR 03. WILLIAM D. SMITHBURG FOR 04.HANSEL E. TOOKES, II FOR 05. WENDELL P.WEEKS FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPER LLP AS INDEPENDENT AUDITORS AGAINST AGAINST 3.ELECTION OF EACH DIRECTOR SHAREHOLDER ANNUALLY Company Name Meeting Date CUSIP(2) Ticker (2) HARLEY-DAVIDSON 4/28/07 412822108 HOG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. BARRY K. ALLEN FOR 02. RICHARD I. BEATTIE FOR 03. JUDSON C. GREEN FOR FOR 2. RATIFY ERNST&YOUNG AS ISSUER INDEPENDENT AUDITOR Company Name Meeting Date CUSIP(2) Ticker (2) FLOUR CORP 5/2/07 343412102 FLR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 1A. JAMES T. HACKETT FOR 1B. KENT KRESA FOR 1C. LORD ROBIN W. RENWICK FOR 1D. PETER S. WATSON FOR FOR 2. RATIFY ERNST&YOUNG LLP AS ISSUER INDEPENDENT AUDITOR Company Name Meeting Date CUSIP(2) Ticker (2) COLGATE-PALMOLIVE 5/3/07 194162103 CL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 1A. J.T. CAHILL FOR 1B. J.K. CONWAY FOR 1C. E.M. HANCOCK FOR 1D. D.W. JOHNSON FOR 1E. R.J. KOGAN FOR 1F. D.E. LEWIS FOR 1G. R. MARK FOR 1H. J.P. REINHARD FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPER LLP AS INDEPENDENT AUDITORS AGAINST AGAINST 3. SPECIAL SHAREHOLDERS SHAREHOLDER MEETINGS AGAINST AGAINST 4. PROPOSAL ON EXECUTIVE SHAREHOLDER COMPENSATION Company Name Meeting Date CUSIP(2) Ticker (2) ECOLAB 5/4/07 278865100 ECL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. RICHARD U. DE SCHUTTER FOR 02. JOEL W. JOHNSON FOR 03. BETH M. PRITCHARD FOR 04. HANS VAN BYLEN FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT AUDITOR Company Name Meeting Date CUSIP(2) Ticker (2) ILLINOIS TOOL WORKS 5/4/07 452308109 ITW Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. WILLIAM F. ALDINGER FOR 02. MICHAEL J. BIRCK FOR 03. MARVIN D. BRAILSFORD FOR 04. SUSAN CROWN FOR 05 DON H. DAVIS FOR 06 ROBERT C. MCCORMACK FOR 07. ROBERT S. MORRISON FOR 08. JAMES A. SKINNER FOR 09. HAROLD B. SMITH FOR 10. DAVID B. SPEER FOR FOR 2. RATIFY DELOITTE&TOUCHE AS ISSUER INDEPENDENT AUDITOR Company Name Meeting Date CUSIP(2) Ticker (2) ZIONS 5/04/07 989701107 ZION BANCORPORATION Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. ROGER B. PORTER FOR 02. L.E. SIMMONS FOR 03. STEVEN C. WHEELWRIGHT FOR FOR 2. RATIFY INDEPENDENT AUDITORS ISSUER FOR FOR 3. TRANSACT OTHER BUSINESS ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) ROHM AND HAAS 5/7/07 775371107 ROH Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 1A. W.J. AVERY FOR 1B. R.L.GUPA FOR 1C. D.W.HAAS FOR 1D. T.W. HAAS FOR 1E. R.L.KEYSER FOR 1F. R.J. MILLS FOR 1G. S.O. MOOSE FOR 1H. G.S. OMENN FOR 1I. G.L. ROGERS FOR 1J. R.H. SCHMITZ FOR 1K. G.M. WHITESIDES FOR 1L. M.C. WHITTINGTON FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPERS AS INDEPENDENT AUDITOR Company Name Meeting Date CUSIP(2) Ticker (2) CONOCOPHILLIPS 5/9/07 20825C104 COP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 1A. JAMES E. COPELAND, JR FOR 1B. KENNETH M. DUBERSTEIN FOR 1C. RUTH R. HARKIN FOR 1D. WILLIAM R. RHODES FOR 1E. J. STAPLETON ROY FOR 1F. WILLIAM E. WADE, JR FOR FOR 2. RATIFY ERNST&YOUNG LLP ISSUER AS INDEPENDENT AUDITORS AGAINST AGAINST 3. CORPORATE POLITICAL SHAREHOLDER CONTRIBUTIONS AGAINST AGAINST 4. GLOBAL WARMING RENEWABLES SHAREHOLDER AGAINST AGAINST 5. QUALIFICATIONS FOR DIRECTORS SHAREHOLDER NOMINEES AGAINST AGAINST 6. DRILLING IN SENSITIVE/ SHAREHOLDER PROTECTED AREAS AGAINST AGAINST 7. REPORT ON RECOGNITION SHAREHOLDER OF INDIGENOUS RIGHTS AGAINST AGAINST 8. COMMUNITY ACCOUNTABILITY SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) APPLE COMPUTER 5/10/07 037833100 AAPL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. WILLIAM V. CAMPBELL FOR 02. MILLARD S. DREXLER FOR 03. ALBERT A. GORE, JR. FOR 04. STEVEN P. JOBS FOR 05. ARTHUR D. LEVINSON FOR 06. ERIC E. SCHMIDT FOR 07. JEROME B. YORK FOR FOR 2. APPROVE AMENDMENTS 2003 ISSUER EMPLOYEES STOCK PLAN FOR FOR 3. APPROVE AMENDMENTS ISSUER EMPLOYEES PURCHASING PLAN FOR FOR 4. APPROVE AMENDMENTS TO ISSUER 1997 DIRECTOR STOCK OPTION PLAN FOR FOR 5. RATIFY KPMG LLP AS ISSUER INDEPENDENT AUDITORS AGAINST AGAINST 6. CONSIDER "OPTION DATING SHAREHOLDER POLICY" AGAINST AGAINST 7. CONSIDER "PAY FOR PERFORMANCE STANDARD" SHAREHOLDER AGAINST AGAINST 8. CONSIDER "ENVIRONMENTAL SHAREHOLDER REPORT" AGAINST AGAINST 9. CONSIDER "EQUITY RETENTION SHAREHOLDERS POLICY" AGAINST AGAINST 10. CONSIDER "ELECTRONIC WASTE SHAREHOLDERS TAKE IT BACK AND RECYCLING" AGAINST AGAINST 11. CONSIDER "ADVISORY VOTE SHAREHOLDER ON COMPENSATION" Company Name Meeting Date CUSIP(2) Ticker (2) INTEL CORPORATION 5/16/07 458140100 INTC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 1A. CRAIG R. BARRETT FOR 1B. CHARLENE BARSHEFSKY FOR 1C. SUSAN L. DECKER FOR 1D. D. JAMES GUZY FOR 1E. REED E. HUNDT FOR 1F. PAUL S. OTELLINI FOR 1G. JAMES D. PLUMMER FOR 1H. DAVID S. POTTRUCK FOR 1I. JANE E. SHAW FOR 1J. JOHN L. THORNTON FOR 1K. DAVID B. YOFFIE FOR FOR 2. RATIFY ERNST&YOUNG LLP AS ISSUER INDEPENDENT AUDITORS FOR FOR 3. AMENDMENT AND EXTENSION ISSUER 2006 EQUITY INCENTIVE PLAN FOR FOR 4. APPROVE 2007 EXECUTIVE ISSUER OFFICER INCENTIVE PLAN AGAINST AGAINST 5. LIMITATION ON EXECUTIVE SHAREHOLDER COMPENSATION Company Name Meeting Date CUSIP(2) Ticker (2) HALLIBURTON 5/16/07 406216101 HAL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 1A. K.M. BADER FOR 1B. A.M. BENNETT FOR 1C. J.R. BOYD FOR 1D. M. CARROLL FOR 1E. R.L. CRANDALL FOR 1F. K.T. DERR FOR 1G. S.M. GILLIS FOR 1H. W.R. HOWELL FOR 1I. D.J. LESAR FOR 1J. J.L. MARTIN FOR 1K. J.A. PRECOURT FOR 1L. D.L. REED FOR FOR 2. RATIFY KPMG LLP AS ISSUER INDEPDENDENT AUDITORS AGAINST AGAINST 3. HUMAN RIGHTS REVIEW SHAREHOLDER AGAINST AGAINST 4. POLITICAL CONTRIBUTIONS SHAREHOLDER AGAINST AGAINST 5. STOCKHOLDERS RIGHTS PLAN SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) AMERICAN INTERNATIONAL 5/16/07 026874107 AIG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. MARSHALL A. COHEN FOR 02. MARTIN S. FELDSTEIN FOR 03. ELLEN V. FUTTER FOR 04. STEPHEN L. HAMMERMAN FOR 05. RICHARD C. HOLBROOKE FOR 06. FRED H. LANGHAMMER FOR 07. GEORGE L. MILES, JR. FOR 08. MORRIS W. OFFIT FOR 09. JAMES F. ORR, III FOR 10. VIRGINIA M. ROMETTY FOR 11. MARTIN J. SULLIVAN FOR 12. MICHAEL H. SUTTON FOR 13. EDMUND S.W. TSE FOR 14. ROBERT B. WILLUMSTAD FOR 15. FRANK G. ZARB FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT AUDITORS FOR FOR 3. ADOPT 2007 STOCK ISSUER INCENTIVE PLAN AGAINST AGAINST 4. PERFORMANCE BASED STOCK SHAREHOLDER OPTIONS Company Name Meeting Date CUSIP(2) Ticker (2) REPUBLIC SERVICES 5/17/07 760759100 RSG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. JAMES E. O'CONNOR FOR 02. HARRIS W. HUDSON FOR 03. JOHN W. CROGHAN FOR 04. W.LEE NUTTER FOR 05. RAMON A. RODRIGUEZ FOR 06. ALLAN C. SORENSON FOR 07. MICHAEL W. WICKMAN FOR FOR 2. APPROVE AND ADOPT 2007 ISSUER STOCK INCENTIVE PLAN FOR FOR 3. RATIFY INDEPENDENT AUDITORS ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) DEAN FOODS 5/18/07 242370104 DF Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. ALAN J. BERNON FOR 02. GREGG L. ENGLES FOR 03. RONALD KIRK FOR FOR 2. APPROVE NEW EQUITY ISSUER INCENTIVE PLAN FOR FOR 3. RATIFY DELOITTE&TOUCHE LLP ISSUER AS INDEPENDENT AUDITORS AGAINST AGAINST 4. SEPARATION OF CEO/CHAIRMAN SHAREHOLDER OF BOARD ROLES Company Name Meeting Date CUSIP(2) Ticker (2) FEDERATED DEPARTMENT STORES 5/18/2007 31410H101 FD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1.DIRECTORS ISSUER FOR 01. SARA LEVINSON FOR 02. JOSEPH NEUBAUER FOR 03. JOSEPH PICHLER FOR 04. JOYCE M. ROCHE FOR 05. KARL VON DER HEYDEN FOR 06. GRAIG E. WEATHERUP FOR FOR 2. RATIFY KPMG LLP ISSUER AS INDEPENDENT AUDITORS FOR FOR 3. APPROVE CHANGE OF COMPANY ISSUER NAME FOR FOR 4. APPROVE 1992 INCENTIVE ISSUER BONUS PLAN AS AMENDED FOR FOR 5. APPROVE ISSUANCE OF COMMON ISSUER STOCK UNDER DIRECTOR DIFFERED COMPENSATION PLAN Company Name Meeting Date CUSIP(2) Ticker (2) NORDSTROM 5/22/07 655664100 JWN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. PHYLLIS J. CAMPBELL FOR 02. ENRIQUEHERNANDEZ, JR FOR 03. JEANNE P. JACKSON FOR 04. ROBERT G. MILLER FOR 05. BLAKE W. NORDSTROM FOR 06.ERIK B. NORDSTROM FOR 07. PETER E. NORDSTROM FOR 08. PHILIP G. SATRE FOR 09. ALISON A. WINTER FOR FOR 2. RATIFY DELOITTE&TOUCHE LLP ISSUER AS INDEPENDENT AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) FIDELITY NAT'L INFO 5/23/07 31620M106 FNF SERVICES Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. LEE A. KENNEDY FOR 02. KEITH W. HUGHES FOR 03. JAMES K. HUNT FOR 04. RICHARD N. MASSEY FOR FOR 2. RATIFY KPMG LLP ISSUER AS INDEPENDENT AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) SEI INVESTMENTS 5/23/07 784117103 SEIC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. ALFRED P.WEST, JR FOR 02. WILLIAM M. DORAN FOR 03. HOWARD D. ROSS FOR FOR 2. APPROVE 2007 EQUITY ISSUER COMPENSATION PLAN FOR FOR 3. RATIFY PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) EXXON MOBILE 5/30/07 30231G102 XOM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. M.J. BOSKIN FOR 02. W. W. GEORGE FOR 03. J.R. HOUGHTON FOR 04. W.R. HOWELL FOR 05. R.C. KING FOR 06. P.E. LIPPINCOTT FOR 07. M.C. NELSON FOR 08. S.J. PALMISANO FOR 09. S.S. REINEMUND FOR 10. W. V. SHIPLEY FOR 11. J. S. SIMON FOR 12. R.W. TILLERSON FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT AUDITORS AGAINST AGAINST 3. CUMULATIVE VOTING SHAREHOLDER AGAINST AGAINST 4. SPECIAL SHAREHOLDERS SHAREHOLDER MEETINGS AGAINST AGAINST 5. BOARD CHARIMAN/CEO SHAREHOLDER AGAINST AGAINST 6. DIVIDEND STRATEGY SHAREHOLDER AGAINST AGAINST 7. ADVISORY VOTE ON EXECUTIVE SHAREHOLDER COMPENSATION AGAINST AGAINST 8. CEO COMPENSATION DECISIONS SHAREHOLDER AGAINST AGAINST 9. EXECUTIVE COMPENSATON SHAREHOLDER RPORT AGAINST AGAINST 10. EXECUTIVE COMPENSATION SHAREHOLDER LIMIT AGAINST AGAINST 11. INCENTIVE PAY RECOUPMENT SHAREHOLDER AGAINST AGAINST 12. POLITICAL CONTRIBUTIONS SHAREHOLDER REPORT AGAINST AGAINST 13. AMEND OF EEO POLICY SHAREHOLDER AGAINST AGAINST 14. COMMUNITY ENVIRONMENTAL IMPACT AGAINST AGAINST 15. GREENHOUSE GAS EMISSIONS SHAREHOLDER GOALS AGAINST AGAINST 16. CO2 INFORMATION AT THE SHAREHOLDER PUMP AGAINST AGAINST 17. RENEWABLE ENERGY SHAREHOLDER INVESTMENT LEVELS Company Name Meeting Date CUSIP(2) Ticker (2) AFFILIATED MANAGERS GROUP 5/31/07 008252108 AMG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. RICHARD E. FLOOR FOR 02. SEAN M. HEALEY FOR 03. HAROLD J. MEYERMAN FOR 04. WILLIAM J. NUTT FOR 05. RITA M. RODRIGUEZ FOR 06. PATRICK T. RYAN FOR 07. JIDE J. ZEITLIN FOR FOR 4. RATIFY PRICEWATERHOUSE ISSUER COOPER LLP AS INDEPENDENT Company Name Meeting Date CUSIP(2) Ticker (2) DEVON ENERGY CORP 6/6/07 25179M103 DVN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. THOMAS F. FERGUSON FOR 02. DAVID M. GAVRIN FOR 03. JOHN RICHELS FOR FOR 2. RATIFY INDEPENDENT AUDITORS ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) STAPLES 6/11/07 855030102 SPLS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 01. BASIL L. ANDERSON FOR 02. ARTHUR M. BLANK FOR 03. MARY ELIZABETH BURTON FOR 04. GARY L. CRITTENDEN FOR 05. ROWLAND T. MORIARTY FOR 06. ROBERT C. NAKASONE FOR 07. RONALD L. SARGENT FOR 08. MARTIN TRUST FOR 09. VIJAY VISHWANATH FOR 10. PAUL F. WALSH FOR FOR 2. DIRECTOR ELECTION MAJORITY ISSUER VOTE STANDARD FOR FOR 3. RATIFY ERNST&YOUNG LLP AS ISSUER INDEPENDENT AUDITORS AGAINST AGAINST 4. SIMPLE MAJORITY VOTING SHAREHOLDER SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, Treasurer (Principal Executive Officer) Date8/28/07 * Print the name and title of each signing officer under his or her signature.
